                 Case 2:18-cv-00388-APG-BNW Document 93 Filed 02/17/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Sundance Media Group, LLC,
                                                       JUDGMENT For ATTORNEY FEES IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:18-cv-00388-APG-BNW
Yuneec USA, Inc.,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that defendant Yuneec USA, Inc.’s motion for attorneys’ fees and costs is GRANTED IN PART. Yuneec is
awarded $193,398.70 in fees and no costs against plaintiff Sundance.




         2/17/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s//s/H.D.Magennis
                                                                         Reich-Smith
                                                             Deputy Clerk
